DETAILED ACTION
Claims 1-8, and 12-20 filed April 15th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 15th 2022 have been fully considered but they are not persuasive. 
With regards towards applicant’s argument that the combination of Zhu, Steiner and Coleman do not teach “detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction; and transmitting an input command to the device upon or following the detection of the increase in the intensity of the neural-related signal,” The Examiner must respectfully disagree. Zhu teaches a method of generalized pattern recognition among a user’s brainwave signals.  Zhu records a difference between the user’s brainwave signal and a reference signal and then uses the difference between the two signals to match to a pre-stored signal. Zhu provides the framework for detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction; and transmitting an input command to the device upon or following the detection of the increase in the intensity of the neural-related signal, however, Zhu does not explicitly teach the explicit signal pattern “an increase in the intensity of the neural-related signal beyond the baseline level following the reduction”. This exact pattern is not explicitly stated in Zhu. Steiner teaches that when a user is in an unfocused state, the intensity will fall below a threshold and when the user is in a focused state the intensity will rise above a threshold. This transition from unfocused-> focused is useful for unlocking a device. Coleman teaches that the reverse state is also useful to perform an action. When the user’s attention drifts from focused -> unfocused it would be obvious to apply a stimulus to the user to grab their attention again.  Thus, Steiner and Coleman provides the necessary context for “detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction; and transmitting an input command to the device upon or following the detection of the increase in the intensity of the neural-related signal.” Thus, Steiner and Coleman show that the particular signal structure detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction is a well-known pattern in the art. It would be obvious that the generalized pattern detection of Zhu would be able to detect the well-known pattern disclosed in Steiner and Coleman. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). In this case, the selection of a known pattern based on its suitability for its intended use in brainwave pattern matching is a prima facie obviousness determination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards towards applicant’s argument asserting that Zhu makes no mention that “a reduction of intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal features” the Examiner must respectfully disagree. Previously cited Zhu paragraph 59 states: “The signal feature sample is a matrix-type signal feature Im=[ϕ(ti), f], wherein ϕ(ti) represents the amplitude difference between the user's brainwave signal and the reference waveform at the time ti, and f represents the frequency of the user's brainwave signal.” Those of ordinary skill in the art will recognize that the difference between two signals is a subtraction operation. If the user’s brainwave signal is a function x(ti) and the reference signal is a function y(ti) than the difference would be x(ti)-y(ti)= ϕ(ti). When x(ti) > y(ti), ϕ(ti) should be positive and when x(ti) < y(ti), ϕ(ti) should be negative. The difference operation should be well understood to those of ordinary skill in the art. It should be obvious to one of ordinary skill in the art that the limitation “an increase in the intensity of the neural-related signal beyond the baseline level following the reduction” would take the form of ϕ(ti) = [-1, 1] or any transition from a negative number to a positive number. Zhu provides a generalized pattern matching function, and it would be obvious to those of ordinary skill in the art that the claimed patterns fall within the template taught by Zhu. 
With regards towards applicant’s argument regarding the notion that Neither Steiner nor Coleman teaches or suggests detecting an increase in the intensity of the neural-related signal, the Examiner must respectfully disagree. Previously cited Steiner paragraph 150 states: “For example, smartphone 101 may autonomously “unlock” when headset 102 senses and/or determines that the user is focused or concentrated; and smartphone 101 may autonomously “lock” (or pause an activity) when headset 102 senses and/or determines that the user is unfocused or non-concentrated.” The Examiner’s assertion of the term “well-known” was directed towards the application of changes in brain state in order to perform predetermined actions. Regarding applicant’s argument pertaining “conjuring and holding a task-relevant thought,” the Examiner asserts that neither the Applicant nor the Examiner are mind-readers, thus little patentable weight was given to this limitation. Steiner teaches elevated alpha wave levels and unlocking a phone when the user is focused and reduced alpha wave levels and locking a phone when the user is unfocused. A user could be thinking “I’m done with my phone” and be in the unfocused state and then release the thought “I’m done with my phone.” The user could then transition into “I need to check my e-mail,” regain focus and cause the phone to trigger an unlock command.  Thus, the changes in state from below threshold to above threshold (or vice versa) are well-known and explicitly described in Steiner and Coleman. 
For the reasons above, the Examiner finds the applicant’s arguments pertaining to the claim 1, unpersuasive. Claims 2-8 depend, directly or indirectly, off of independent claim 1 and are all unpatentable for the reasons set forth in the rejection. 
Claims 12-20 recite similar limitations to independent claim 1, except for the endovascular device for which Opie et al. (US2018/0303595) was applied. The arguments pertaining to Zhu, Steiner, and Coleman that applied to claim 1, apply to claim 12 as well. 
Claims 21 and 22 have been added, but the arguments pertaining to the term “power spectral density” do not apply to Zhu, Steiner, and Coleman. Thus, the point is moot. 

Claim Rejections - 35 USC § 101
Claims 9-11 have been canceled in the amendment filed April 15th 2022 and the previous 101 rejection applied to claims 9-11 are now moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US2019/0058703) in view of Steiner et al. (US2015/0338917) in view of Coleman (US2015/0351655)

 	Consider claim 1, where Zhu teaches a method of controlling a device, comprising: detecting a reduction in an intensity of a neural-related signal of a subject below a baseline level measured, wherein the neural-related signal of the subject is a neural oscillation of the subject, and wherein detecting the reduction in the intensity of the neural-related signal comprises detecting a decrease in a power of the neural oscillation below a baseline oscillation power level; (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude (power) differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus a reduction in the intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal feature) detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction; (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) and transmitting an input command to the device upon or following the detection of a match in the intensity of the neural-related signal. (See Zhu paragraph 65-68 where a comparison unit will detect a match between the measured brainwave and the reference waveform according to a similarity threshold and subsequently authenticate the user)
	Zhu teaches detection of a match in the intensity, however Zhu does not explicitly teach upon or following the detection of an increase in the intensity of the neural-related signal. However, in an analogous field of endeavor Steiner teaches following the detection of an increase in the intensity of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG signal can form a first pattern representing a user’s focused state and a second pattern representing a user’s unfocused state, where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 2, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein detecting the increase in the intensity of the neural-related signal comprises detecting an increase in the power of the neural oscillation. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)

 	Consider claim 5, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-relevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-relevant thought, and wherein the input command is a command to the device to accomplish at least part of a task associated with the task- relevant thought. (See Steiner paragraph 57-62, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 6, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-irrelevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-irrelevant thought, and wherein the input command is a command to the device to accomplish at least part of a task not associated with the task-irrelevant thought. (See Steiner paragraph 57-62, 182, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 7, where Zhu in view of Steiner in view of Coleman teaches the method of claim 6, wherein the task-irrelevant thought is a thought related to a body function of the subject. (See Steiner paragraph 57-62, 182, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 8, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the reduction in the intensity of the neural-related signal below the baseline level measured is a desynchronization of the neural-related signal and wherein the increase in the intensity of the neural-related signal beyond the baseline level measured is a rebound of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG signal can form a first pattern representing a user’s focused state (rebounded attention) and a second pattern representing a user’s unfocused state (desynchronization of attention), where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman as applied to claim 1 above, in further view of Opie et al. (US2018/0303595)

 	Consider claim 3, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the neural-related signal is measured or monitored using an EEG device implanted within the subject, (See Steiner paragraph 130 where the brainwave patterns are measured using an EEG device) and wherein the steps of detecting the reduction or increase in the intensity of the neural-related signal and transmitting the input command are performed using one or more processors. (See figure 1 of Steiner where the signals are processed by various processors) 
	Steiner teaches an EEG device; however, Steiner does not explicitly teach an endovascular device. However, in an analogous field of endeavor Opie teaches an endovascular device. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results. 

 	Consider claim 4, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the method of claim 3, further comprising: filtering, using one or more processors of an apparatus implanted within the subject, raw neural-related signals obtained from the endovascular device using one or more software filters; and feeding filtered signals into a classification layer to automatically detect the reduction and increase in the intensity of the neural-related signal using a machine learning classifier. (See Steiner paragraph 143, 153 310-314 and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference; the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman in view of Opie.

 	Consider claim 12, where Zhu teaches a system for controlling a device, comprising: a device configured to measure or monitor a neural-related signal of a subject, wherein the neural-related signal of the subject is a neural oscillation of the subject; and an apparatus comprising one or more processors and wherein the one or more processors are programmed to: detect a reduction in an intensity of the neural-related signal of a subject below a baseline level measured by detecting a decrease in a power of the neural oscillation below a baseline oscillation power level, (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude (power) differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus a reduction in the intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal feature)  detect an increase in the intensity of the neural-related signal beyond the baseline level following the reduction, (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) and transmit an input command to the device upon or following the detection of the increase in the intensity of the neural-related signal. (See Zhu paragraph 67-68 where a comparison unit will detect a match between the measured brainwave and the reference waveform according to a similarity threshold and subsequently authenticate the user)
	Zhu teaches detection of a match in the intensity, however Zhu does not explicitly teach upon or following the detection of an increase in the intensity of the neural-related signal. However, in an analogous field of endeavor Steiner teaches following the detection of an increase in the intensity of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG signal can form a first pattern representing a user’s focused state and a second pattern representing a user’s unfocused state, where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)
	Steiner teaches an EEG device; however, Steiner does not explicitly teach an endovascular device. However, in an analogous field of endeavor Opie teaches an endovascular device. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results. 

 	Consider claim 13, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the one or more processors are programmed to detect the increase in the intensity of the neural-related signal by detecting an increase in the power of the neural oscillation beyond a baseline oscillation power level. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)

 	Consider claim 14, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the endovascular device is configured to be implanted within a vein or sinus of the brain of the subject. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results.

 	Consider claim 15, where Zhu in view of Steiner in view of Coleman teaches the system of claim 12, wherein the one or more processors are further programmed to filter raw neural-related signals obtained from the endovascular device using one or more software filters. (See Steiner paragraph 143, 153 310-314 and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference; the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)

 	Consider claim 16, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 15, wherein the one or more processors are further programmed to feed filtered signals into a classification layer to automatically detect the reduction and increase in the intensity of the neural-related signal using a machine learning classifier. (See Steiner paragraph 143, 153 310-314 and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference; the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)

 	Consider claim 17, where Zhu in view of Steiner in view of Coleman in view of Zhu teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-relevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-relevant thought, and wherein the input command is a command to the device to accomplish at least part of a task associated with the task- relevant thought. (See Steiner paragraph 57-62, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 18, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-irrelevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-irrelevant thought, and wherein the input command is a command to the device to accomplish at least part of a task not associated with the task-irrelevant thought. (See Steiner paragraph 57-62, 182, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 19, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 18, wherein the task-irrelevant thought is a thought related to a body function of the subject. (See Steiner paragraph 57-62, 182, 217 where an EEG signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 20, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal below the baseline level measured is a desynchronization of the neural-related signal and wherein the increase in the intensity of the neural-related signal beyond the baseline level measured is a rebound of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG signal can form a first pattern representing a user’s focused state (rebounded attention) and a second pattern representing a user’s unfocused state (desynchronization of attention), where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman as applied to claim 1 above, in further view of Connor (US2015/0313496)

 	Consider claim 21, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the power is an amplitude of the neural oscillation. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) However, they do not explicitly teach power spectral density. However, in an analogous field of endeavor Connor teaches power spectral density. (See Connor paragraph 857 where data concerning electromagnetic brain activity can utilize wave amplitude or power spectral density or various other data patterns). Therefore, it would have been obvious for one of ordinary skill in the art to substitute the amplitude data of Zhu with the power spectral density data of Connor. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using other known wave characteristics for the purposes of pattern matching and yielding similar results. 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman in view of Opie as applied to claim 1 above, in further view of Connor 

	Consider claim 22, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the power is an amplitude of the neural oscillation. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) However, they do not explicitly teach power spectral density. However, in an analogous field of endeavor Connor teaches power spectral density. (See Connor paragraph 857 where data concerning electromagnetic brain activity can utilize wave amplitude or power spectral density or various other data patterns). Therefore, it would have been obvious for one of ordinary skill in the art to substitute the amplitude data of Zhu with the power spectral density data of Connor. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using other known wave characteristics for the purposes of pattern matching and yielding similar results. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624